Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s Response
	The applicant has amended the independent claims to include the previously noted allowable subject matter. The applicant’s amendments have put the case in condition for allowance.
Reasons for Allowance
Claims 1, & 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to Claim 1 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the first adjustment mechanism is configured to translate the first plane mirror in a first direction, a second direction, and a third direction and rotate the first plane mirror around the second direction, wherein the first direction, the second direction, and the third direction are perpendicular to one another; the second adjustment mechanism is configured to translate the second plane mirror in the first direction, the second direction, and the third direction and rotate the second plane mirror around the second direction, in combination with the rest of the limitations of the claim.
Claims 3-8 are allowable based upon their dependency.
As to Claim 9 the prior art of record, taken alone or in combination, fails to disclose or render obvious according to parameters of the reference lens and the 
Claims 10-13 are allowable based upon their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jonathon Cook
AU:2886
February 26, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886